Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 1 of 12 Pageid#: 14323




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       Charlottesville Division

   ELIZABETH SINES, ET AL.,                                   │
                                                              │
                     Plaintiffs,                              │
                                                              │
             v.                                               │ Civil Action No. 3:17-cv-00072
                                                              │
   JASON KESSLER, ET AL.,                                     │
                                                              │
                     Defendants.                              │
                                                              │

            MOVANT-DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE TO THEIR
                        MOTION FOR SUMMARY JUDGMENT

       I.         Introduction

             Plaintiffs have failed to produce evidence sufficient to survive Movant-defendants’

   Motion for Summary Judgement. Plaintiffs cannot defeat a Motion for Summary Judgment or

   create factual disputes by making conclusory statements that lack evidence. Plaintiffs must

   produce evidence that their injuries were caused by the overt act of a conspirator, acting in

   furtherance of the conspiracy. In their Response to Movant-defendants’ Motion for Summary

   Judgment, Plaintiffs do not contest that they suffered injuries only as a result of either (1) the

   Torch March or (2) the Fields car attack.1 Plaintiffs have failed to produce sufficient evidence

   that James Fields was a conspirator with any of the Defendants. Therefore, the claims of

   Plaintiffs who were injured as a result of the Fields car attack should be dismissed. Plaintiffs

   have also failed to produce sufficient evidence that Movant-defendants were part of any




   1
     On page 37 of their Response, Plaintiffs claim that Wispelwey was injured at a time other than the Torch March or
   the car crash. Plaintiffs cite a portion of the Wispelwey deposition transcript in support of this claim. However, this
   claim is not supported by Wispelwey’s deposition. Plaintiffs’ claim regarding Wispelwey’s injuries is not supported
   by the evidence.


                                                              1
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 2 of 12 Pageid#: 14324




   conspiracy relating to the Torch Rally. For that reason, the claims of the Plaintiffs who were

   injured at the Torch March should also be dismissed.

            Plaintiffs dodge the difficult issues in this case. They argue that all First Amendment

   issues in this case were resolved at the 12(b)(6) motion stage and cannot be addressed again.

   (Plaintiffs’ Resp. p. 38). They ignore the entire 200+ page Heaphy Report because it debunks

   their conspiracy theory. Continuing a practice that began with the Complaint, Plaintiffs use

   conclusory, vague, and ambiguous terms throughout—the word “Defendants” is used over 47

   times in their Response without clarifying which Defendants Plaintiffs are referring to. Plaintiffs

   even go so far as to claim, without evidence, that Antifa is a protected class. (Plaintiffs’ Resp. p.

   41-42). When faced with a difficult issue, Plaintiffs simply expand the breadth of their already

   bloated conspiracy theory so that at present their theory is so broad and lacking in specifics as to

   include everyone who protested at the Rally on August 12, 2017.

      II.      James Fields was not a co-conspirator with any of the Defendants in this lawsuit.

            James Fields acted alone. After three years of litigation, dozens of depositions, hundreds

   of thousands of documents exchanged in discovery, Plaintiffs offer the following evidence in

   support of their claim that Fields conspired with the Defendants in this lawsuit to commit racial

   violence on both August 11, 2017 and August 12, 2017:

      •     On August 12, 2017, Fields marched with members of Vanguard America and carried a

            Vanguard shield at some point during the Rally;

      •     On August 12, 2017, Fields chanted with members of Vanguard at some point during the

            Rally. Tellingly, Plaintiffs do not mention what Fields was chanting. In Exhibit 60, which

            Plaintiffs cite in support of their assertion that Fields chanted with members of Vanguard,

            the only thing that Fields can be heard chanting with other Rally attendees is “You F*gs,




                                                     2
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 3 of 12 Pageid#: 14325




           go home, you have no testosterone.” It is unclear how this chant supports Plaintiffs’ claim

           that Fields conspired with anyone to commit racial violence on both August 11, 2017 and

           August 12, 2017;

       •   On August 12, 2017, Fields wore a white polo shirt and khakis, which is what many

           Vanguard members wore;

       •   On August 12, 2017, Fields stood near Vanguard members for much of the Rally;

       •   Dillon Hopper, who did not attend the Rally and, therefore, has no firsthand knowledge

           of what occurred at the Rally, said that Fields was “part of the group” during the Rally on

           August 12, 2017;

       •   On August 12, 2017, at one point during the Rally, Fields was pictured standing near

           Vanguard leadership; and

       •   At some unknown time, Vanguard even sent Fields a Christmas card of unknown content.

           (Plaintiffs’ Resp. pgs. 38-39).

   Movant-defendants do not dispute this evidence.

           After reciting this evidence, Plaintiffs leave us in the dark as to how this proves Fields

   conspired with the other Defendants to commit racial violence on both August 11, 2017 and

   August 12, 2017. None of the facts cited by Plaintiffs show a “joint plan of action” to commit

   racial violence or intimidation. Simmons v. Poe, 47 F.3d 1370, 1376 (4th Cir. 1995). The only

   argument Plaintiff’s offer in support of that claim is a citation to three cases. The three cases do

   little to shed light on the legal basis for Plaintiffs’ conspiracy theory. Plaintiffs’ evidence is

   insufficient to show that Fields conspired with any Defendant to commit racial violence on

   August 11, 2017 or August 12, 2017.




                                                      3
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 4 of 12 Pageid#: 14326




          Courts have been careful when defining the scope of § 1985 conspiracies. For example,

   in Frazier, the court carefully limited the scope of the conspiracy. Frazier v. Cooke, Civil Action

   No. 4:17-cv-54 (E.D.VA 2018). Rather than finding a general conspiracy to commit racial

   violence or intimidation, the court found that despite being closely connected in time (within

   seconds) and location (same location), two acts of violence were not part of the same conspiracy.

          The organizer of the Unite the Right Rally, Jason Kessler, obtained a permit from the

   City of Charlottesville to hold a political rally at Emancipation Park on August 12, 2017.

   Plaintiffs do not mention this fact once in their Response. When the City attempted to rescind the

   permit for the Rally at Emancipation Park, Kessler petitioned this Court for redress and obtained

   an injunction. Thousands of people came to the Rally. The conduct of Fields that Plaintiffs cite

   as proof that he was part of a conspiracy to commit racial violence on both August 11, 2017 and

   August 12, 2017 is wholly consistent with the behavior of someone attending a political rally. If

   the evidence that Plaintiffs’ cite is sufficient to support of their claim that Fields was a co-

   conspirator, then virtually every person who attended the Rally to protest the removal of the

   Robert E. Lee statute was part of the conspiracy.

          Contrary to Plaintiffs’ claims, the evidence shows that Fields acted alone. Plaintiffs claim

   the conspiracy was primarily planned on Discord (Plaintiffs’ Resp. p. 8), but they produce no

   evidence that Fields used Discord. Fields was not even a member of Vanguard or any of the

   other organizations that protested at the Rally. Plaintiffs provide no evidence that Fields travelled

   to Charlottesville with any other group or any other person. Plaintiffs offer no evidence that

   Fields helped plan the Rally. Plaintiffs do not even say whether Fields participated in the Torch

   March. Plaintiffs cannot even provide evidence that Fields so much as spoke to any of the

   members of Vanguard America or any of the other Rally attendees. Plaintiffs provide no




                                                      4
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 5 of 12 Pageid#: 14327




   evidence that Fields engaged in any violence with any other protestors during the Rally. Fields

   was alone in his car at the time of the car attack. Plaintiffs have not cited any statements Fields

   made about the Rally, before or after. Plaintiffs attach Exhibit 111 in support of their Response.

   Exhibit 111 is a Discord chat conversation between members of Vanguard America. It is clear

   they have no idea who Fields is and have never spoken to him.

             Fields acted alone. For that reason, all claims of Plaintiffs who were injured in the car

   attack should be dismissed against Movant-defendants.

      III.      Plaintiffs have failed to produce evidence that Movant-defendants conspired to
                commit racial violence at the August 11, 2017 Torch March.

             Plaintiffs’ have failed to produce evidence that Movant-defendants conspired to commit

   racial violence at the August 11, 2017 Torch March. Plaintiffs argue, without citing any

   evidence, that the Torch March on August 11, 2017 was the same event as the Unite the Right

   Rally on August 12, 2017. In support of that argument, Plaintiffs offer only unsupported,

   conclusory statements. Indeed, in Exhibit after Exhibit that Plaintiffs themselves attach to their

   Response, the August 12, 2017 Unite the Right Rally is always distinguished from the August

   11, 2017 Torch March. See e.g., Ex. 21 (Kessler referring to the August 12 Rally); Ex. 41 (“Press

   releases for Aug. 12”); Ex. 48, p. 3 (“the August 12 rally”); Ex. 49, p. 3 (“Download file: Unite

   the Right Event August 12th.docx”); Ex. 54, p. 19 (“We need to have an ad for August 12th”); Ex.

   58 (Tennessee League of the South Twitter post stating “August 12th must be a defining

   point…”); Ex. 83, p. 3; Ex. 96. The Torch March and the Rally were two separate and distinct

   events.

             Plaintiffs have failed to show that Movant-defendants were involved in any conspiracy

   relating to the August 11, 2017 Torch March. In their Response, Plaintiffs confuse who they

   have sued. Movant-defendants are Michael Hill, Michael Tubbs, and the League of the South—



                                                       5
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 6 of 12 Pageid#: 14328




   not Brad Griffin or other individual League members. (Plaintiffs’ Resp. p. 48-49). Plaintiffs

   admit that Hill and Tubbs took no part in the Torch March. They did not participate in the

   planning for the Torch March. Indeed, before the Torch March had even taken place, Hill, on

   behalf of the League, stated that the League was not involved in the Torch March. (See Motion

   for Summary Judgment, attached Hill Dep. Ex. 19):




   Plaintiffs do not even address this email, which Movant-defendants included with their Motion

   for Summary Judgment.

          Plaintiffs’ argument in support of their position that Movant-defendants were involved in

   the Torch March is as follows, “It is undisputed that Movant-defendants were aware of the Torch

   March prior to the night of August 11 and that members of the League of the South were

   present.” (Plaintiffs’ Resp. p. 49). Plaintiffs also cite statements from Brad Griffith about his



                                                     6
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 7 of 12 Pageid#: 14329




   attendance and preparation for the March. None of those statements provide evidence that Hill,

   Tubbs, or the League of the South planned, attended, or participated in the August 11, 2017

   Torch March. The League of the South is an organization of over two hundred members.

   (Motion for Summary Judgment, p. 9). The fact that perhaps two members of the League

   attended the Torch March in an individual capacity does nothing to contradict Hill’s statement

   before the Torch March that the League was not involved.

            What makes Plaintiffs’ conspiracy theory even more implausible is that it includes people

   and organizations that only attended the Saturday, August 12, 2017 Rally as conspirators in the

   violence at the Torch March on August 11, 2017. All it takes under Plaintiffs’ conspiracy theory

   for a person or organization to be liable for all the violence that occurred on August 11, 2017 at

   the Torch March is

            •   Attendance at the Unite the Right Rally on August 12, 2017;

            •   Advanced knowledge that the Torch March was happening the day before the Rally;

                and

            •   The attendance at the Torch March of at least two members of the same organization,

                even if their attendance is of their own accord.

   Plaintiffs have not carried their burden in proving that Movant-defendants are liable for the

   injuries of the Plaintiffs who were injured at the August 11, 2017 Torch March. For that reason,

   all claims of the Plaintiffs injured at the Torch March should be dismissed.

      IV.       Plaintiffs have failed to produce sufficient evidence to show that Movant-
                defendants conspired to commit racial violence or intimidation.

            Even if Plaintiffs have provided sufficient evidence that Fields conspired with even one

   of the Defendants or that Movant-defendants took part in a conspiracy relating to the August 11,




                                                      7
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 8 of 12 Pageid#: 14330




   2017 Torch March, Plaintiffs have failed to provide sufficient evidence that Movant-defendants

   conspired with the other Defendants to commit racial violence or intimidation.

          Plaintiffs’ argument that Movant-defendants conspired to commit racial violence with the

   other Defendants in this lawsuit goes like this:

              •   Movant-defendants are racist;

              •   Therefore, all Movant-defendants’ actions must be racially motivated;

              •   Therefore, because Movant-defendants are racist and all their actions are racially

                  motivated, all who oppose them are a protected class.

   In Plaintiffs’ Response they allege,

          “Movant-defendants’ argument also mischaracterizes what the evidence developed
          during discovery shows about Defendants conduct toward Antifa. Antifa’s participation
          was as a supporter of the protected class—namely, Black people and Jews—not as some
          isolated politicial opponent. This presents yet another question of material fact preventing
          summary judgment.” (Plaintiffs’ Resp. p. 42-43).

   Plaintiffs cite no “evidence developed during discovery” in support of this claim. They actually

   do not cite anything in support of their claim. They also provide no legal basis for asserting a

   dispute of material fact where one party fails to offer evidence of any material fact.

          Plaintiffs ignore the balance of the evidence developed during discovery and submitted

   by Movant-defendants in support of their Motion for Summary Judgment. (Motion for Summary

   Judgment, p. 11, 12, 15-19). Plaintiffs ignore the Heaphy Report. Plaintiffs do not address the

   other evidence provided by Movant-defendants establishing that Antifa is a violent political

   organization. Id. Plaintiffs ignore the evidence developed by the Charlottesville Police

   Department showing that Antifa has a history of instigating political violence. Id. at 18-19.

          Despite the short-shrift Plaintiffs give to the First Amendment, Movant-defendants’

   political beliefs, rhetoric, and expression are protected. Movant-defendants do not argue that




                                                      8
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 9 of 12 Pageid#: 14331




   violence or specific and direct calls for violence are protected by the First Amendment. Movant-

   defendants simply argue that Plaintiffs have failed to provide evidence that speech and violence

   directed at Antifa is racially, rather than politically, motivated. Plaintiffs ignore the distinction

   between First Amendment protected speech and unprotected speech. Plaintiffs offer no viable

   theory of the First Amendment that is based in law to distinguish political rhetoric and

   unprotected speech. Under Plaintiffs’ theory, any speech that denigrates a protected class—

   Antifa, according to Plaintiffs—is unprotected and evidence of a conspiracy to commit racial

   violence or intimidation.

           Movant-defendants also argue that pushing through a crowd of undefined “counter-

   protesters” who blocked access to a permitted political rally is not evidence of a conspiracy to

   commit racial violence or intimidation. The DeAndre Harris assault, when viewed from

   beginning to end, is also not racial violence. None of the participants in the Harris incident were

   charged with hate crimes. The incident occurred because members of Harris’s group taunted and

   goaded the participants into an assault. (Plaintiffs’ Motion for Summary Judgment, p. 25).

   Discord

           Plaintiffs have made much of Discord throughout this lawsuit. Discord functions as a way

   for people to communicate. People set up channels on Discord to communicate with each other.

   If you do not enter a channel, you cannot know what is being said within the channel. Plaintiffs

   have provided no evidence that Movant-defendants viewed or participated in any of the Discord

   channels where violence was discussed. Plaintiffs have failed to cite a single instance of Movant-

   defendants making violent statements on Discord. Simply having access to Discord is

   insufficient evidence to support Plaintiffs’ claim that Movant-defendants conspired to commit

   racial violence with the other Defendants on Discord. Plaintiffs cite a Discord post by J.C.




                                                      9
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 10 of 12 Pageid#:
                                  14332



 Adams, the League of the South’s logistics officer. (Plaintiffs’ Resp. p. 15). There is no evidence

 that Hill, Tubbs, or anyone within the League of the South ever saw the post or knew about the

 post. The post alone does not provide sufficient evidence of a conspiracy to commit racial

 violence or intimidation on August 11, 2017 and August 12, 2017.

          In their Response, Plaintiffs claim that Hill participated in leadership meetings on

 Discord. (Plaintiffs’ Resp. p. 14). There is insufficient evidence to support this claim. In support

 of that claim, Plaintiffs cite Exhibits 41 and 81 attached to their Response. Exhibit 41 is a

 document that appears to state that Hill was invited to participate in a leadership meeting on

 Discord. There is no evidence that Hill ever participated in the meeting, and in fact, Hill has

 denied participating. (Hill. Dep. Trans. p. 77). Exhibit 81 is Defendant Kline’s deposition

 transcript. The portion of the transcript that Plaintiffs’ cite in support of the claim that Hill

 participated in Discord meetings does not support their claim that Hill participated in Discord

 meetings. Kline does not even mention Hill.

          Plaintiffs also claim that a statement by Kline during his deposition confirms that Tubbs

 participated in leadership meetings on Discord. (Plaintiffs’ Resp. p. 16). Kline misspoke. Tubbs

 was unable to access Discord. The only evidence that Tubbs was on Discord is Exhibit 17 of

 Movant-defendant’s Motion for Summary Judgment. Exhibit 17 shows Tubbs unable to actively

 participate or use Discord. Exhibit 17 is consistent with Tubbs’s contention from the beginning

 that he was unable to use Discord. (Tubbs Dep. Tr. p. 195). Kline was surely thinking of Ike

 Baker, who Hill had asked to participate in leadership meetings on Discord, which Plaintiffs

 acknowledge. (Plaintiffs’ Resp. p. 16).

     V.      Conclusion




                                                    10
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 11 of 12 Pageid#:
                                  14333



         For the above stated reasons, and for the reasons set forth in their Motion for Summary

 Judgment and attached Memorandum of Law and Exhibits, Movant-defendant respectfully

 request this Court grant their Motion for Summary Judgment and dismiss the claims against

 them.

                                                      Respectfully submitted,

                                                      /s/ Bryan J. Jones____
                                                      Bryan J. Jones (VSB #87675)
                                                      106 W. South St., Ste. 201
                                                      Charlottesville, VA 22902
                                                      (P): (434) 260-7899
                                                      (F): (434) 381-4397
                                                      (E): bryan@bjoneslegal.com

                                                      Counsel for Defendants for Michael Hill,
                                                      Michael Tubbs, and League of the South




                                  CERTIFICATE OF SERVICE

         I certify that on the 17th day of September, 2020, a true and correct copy of the foregoing

 Reply to Plaintiffs’ Response to Movant-defendants’ Motion for Summary Judgment was

 electronically filed with the Clerk of the Court using the CM/ECF system, which will provide

 electronic notice to all counsel of record.



                                                      /s/ Bryan J. Jones____
                                                      Bryan J. Jones (VSB #87675)
                                                      106 W. South St., Ste. 201
                                                      Charlottesville, VA 22902
                                                      (P): (434) 260-7899
                                                      (F): (434) 381-4397
                                                      (E): bryan@bjoneslegal.com


                                                 11
Case 3:17-cv-00072-NKM-JCH Document 878 Filed 09/17/20 Page 12 of 12 Pageid#:
                                  14334




        I further hereby certify that on September 17, 2020, I also served the following non-ECF

 participants, via electronic mail, as follows:

 Christopher Cantwell
 christopher.cantwell@gmail.com

 Robert Azzmador Ray
 azzmador@gmail.com

 Elliott Kline a/k/a Eli Mosley
 eli.f.mosley@gmail.com
 deplorabletruth@gmail.com

 Vanguard America
 c/o Dillon Hopper
 dillon_hopper@protonmail.com

 Matthew Heimbach
 matthew.w.heimbach@gmail.com

 Richard Spencer
 richardbspencer@gmail.com


                                                       /s/ Bryan J. Jones____
                                                       Bryan J. Jones (VSB #87675)
                                                       106 W. South St., Ste. 201
                                                       Charlottesville, VA 22902
                                                       (P): (434) 260-7899
                                                       (F): (434) 381-4397
                                                       (E): bryan@bjoneslegal.com




                                                  12
